AMENDED AND RESTATED MANAGEMENT AND DISTRIBUTION AGREEMENT THIS AMENDED AND RESTATED MANAGEMENT AND DISTRIBUTION AGREEMENT (“Agreement”), is made as of this 31st day of March, 2004, by and among VANGUARD INSTITUTIONAL INDEX FUNDS, a Delaware business trust (the “Trust”), THE VANGUARD GROUP, INC., a Pennsylvania corporation (“Vanguard”), and VANGUARD MARKETING CORPORATION, a Pennsylvania corporation (“VMC”). WHEREAS, the Trust is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); WHEREAS, Vanguard is registered as an investment adviser under the Investment Advisers Act of 1940 and as a transfer agent under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and provides management, administrative, transfer agency, dividend disbursing, investment advisory and other services to registered investment companies and others; WHEREAS, VMC is registered as a broker-dealer under the 1934 Act, is a member of the National Association of Securities Dealers, Inc. (the “NASD”), and provides distribution services to registered investment companies; WHEREAS, Vanguard has served as investment adviser, administrator and transfer agent to the Trust and certain series of the Trust under a Service and Advisory Agreement dated April 16, 1991, as amended on May 16, 1997; WHEREAS, Vanguard has served as investment adviser and administrator to the Trust and its series under a Management Agreement dated as of May 31, 2001 (“Management Agreement”); WHEREAS, the parties wish to amend and restate the Management Agreement to reflect the provision of distribution services to the Trust and its series; NOW, THEREFORE, in consideration of the mutual promises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
